Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (US4397561) in view of Naidoo et al. (US8440011).
	Regarding claims 13-15 and 17-18, Strong teaches a method of forming asphalt (col. 4, lines 12-28) comprising feeding aggregate into a mixer wherein viscosity modifying agents are also added to a mixer according a target viscosity that is measured real-time so that if a viscosity increase is desired the flow of viscosity reducing agent is restricted and vice versa is a lower viscosity product is desired (col. 2, lines 31-51).  As Strong primarily discusses a gypsum manufacturing method, Strong is largely silent as to the specific ingredients that would be used in the product of asphalt.  However, Naidoo teaches that the common components provided in a mixer for the purpose of forming an asphalt mixture include but are not limited to 1) an aggregate, 2) asphalt and 3) “mix additives” that may comprise (col. 8, lines 1-18) among other things rheology (viscosity) modifying waxes (col. 7, lines 61-67) and a plurality of other materials. Therefore given the machinery of Strong described as being suited for the purpose of manufacturing asphalt mixtures, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the asphalt making ingredients of Naidoo in the asphalt forming machine of Strong as an application of known asphalt making ingredients to a known asphalt forming device wherein the combination of material and methods would reasonably yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further one producing asphalt using the machinery of Strong would also modify the amount of the intended rheology modifying component as does Strong according to a measured and desired outcome. It is not explicitly stated that the water of Strong is provided by a pump but it is stated that the water provided is provided by via a “conventional external line” (col. 4, lines 40-59).  This is reasonably implicit of the use of water provided by a pump either pumping water to a point where gravity may 
	Regarding claim 16, Strong reasonably implies that a uniform product blend is known to be desirable in the field of invention (co. 2, lines 6-15).
	Allowable Subject Matter
Claims 9-12 were allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter and for allowance will be provide upon allowance of all remaining claims in the current application.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717